Title: Estimate of State Department Expenses, 7 December 1793
From: Jefferson, Thomas
To: Hamilton, Alexander


Estimate of the Expenses of the Department of State, at Home; for one year, commencing 1st. January 1793.





Dollrs.



The Secretary of State’s salary

3,500



One Chief Clerk’s      do.

  800



3 Clerk’s-(an additional one will probably be requisite)
say
}
2,000



Clerk for foreign Languages’ salary

  250



Office keeper and messenger’s do.

  250
6,800


Stationary of all kinds

  240



Firewood

  200






Cts



Office rent

  266,67



newspapers from the different States abt. 20 @ 4 dollrs.

   80.



Gazettes from, and Gazettes sent to Am. Ministers abroad

   25.



Laws of the 1 Session of the 3d. Congress, to be published in 5 newspapers. at about 100 dollrs. each
}
  500



Printing an edition of the Same, to be distributed according to law
}
  700



For Binding

   50
2,061.67


  Deficiencies in the appropriation of the present year





for Extra Clerks employed preparing documents laid & to be laid before Congress
say
}
  600



For an index to the Laws of the 2d. Congress

  200
  800






9.661.67


Department of State    Decr. 7. 1793.

Th: Jefferson

